DETAILED ACTION

1.	This Office Action is in response to the communications dated 05/31/2021.
Claims 1-2, and 4-21 are pending in this application.
	Claim 3 has been cancelled.
Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 12-20 to invention(s) non-elected without traverse.  
	Accordingly, claims 12-20 have been cancelled.

Remarks/Allowance


	Claims 1, 2, 4-11, and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
June 5, 2021